Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 14, 2017

                                      No. 04-17-00535-CR

                                      James Artie SHAW,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR8585
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER
        The trial court imposed sentence in the underlying cause on August 10, 2017. The
clerk’s record filed in this appeal does not contain a timely filed motion for new trial.

        On November 13, 2017, appellant filed a motion seeking to abate this appeal, asserting,
“New information has come to light that false testimony may have been entered into the record
by one of the State’s witnesses.” Appellant seeks the abatement to allow the trial court to hold a
hearing and rule on appellant’s motion for new trial. Appellant’s motion does not, however,
state a motion for new trial was timely filed and presented in the underlying cause or, assuming a
motion was timely filed and presented, explain whether a hearing has been set on the motion to
allow the trial court to rule on the motion within its plenary power. See TEX. R. APP. P. 21; see
also Williams v. State, No. 02-17-00249-CR, 2017 WL 4819417, at *2 (Tex. App.—Fort Worth
Oct. 26, 2017, no pet. h.) (not designated for publication) (noting “even motions based on newly
discovered material evidence must be filed within thirty days of the trial court’s imposition or
suspension of sentence in open court”). Accordingly, the motion to abate is DENIED.




                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2017.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court